                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD BRANDON REPOTSKI,                   :
          Plaintiff,                         :
                                             :
        v.                                   :       CIVIL ACTION NO. 19-CV-1663
                                             :
MONTGOMERY COUNTY                            :
PROBATION & PAROLE                           :
DEPARTMENT, et al.,                          :
         Defendants.                         :

                                       MEMORANDUM

GOLDBERG, J.                                                                      MAY 22, 2019

   Plaintiff Clifford Brandon Repotski filed this civil action against the Montgomery County

Probation and Parole Department, the Chester County Adult Probation and Parole Department

and Pretrial Services, and the Honorable Steven T. O’Neill. Repotski primarily claims that the

imposition of polygraph testing in connection with court-ordered treatment as a condition of his

probation or parole violates his rights and discriminates against him because such testing

exacerbates his medical conditions and could cause him serious harm. Repotski also moved to

proceed in forma pauperis. Although the case has not yet been served, the Defendants filed a

Motion to Dismiss. The Court will grant Repotski leave to proceed in forma pauperis and

dismiss the Complaint with leave to amend one claim.

   I.        FACTS

   Repotski pled guilty to possession of child pornography in 2012 in the Montgomery County

Court of Common Pleas. See Commonwealth v. Repotski, Docket No. CP-46-CR-0001643-2011.

Judge O’Neill sentenced Repotski to less than a year of imprisonment and a six-year term of

probation. Id. As part of his sentence, Repotski was obligated to attend sex offender treatment


                                                 1
and to comply with the registration requirements of Megan’s Law. Id. Repotski’s appeal and

post-conviction petition were unsuccessful. Id. In 2016, Repotski violated the terms of his

probation and was incarcerated for a period of time.

      The state court docket and documents attached to the Complaint reflect that in 2018,

Repotski filed a “Petition for Emergency Relief from Supervision Polygraph Testing, Based on

American Disabilities Act, Hate Crimes Act of 2009, the Matthew Shepard Hate Crimes

Prevention Act, and Constitutional Violations.” Id. Judge O’Neill dismissed that petition,

concluding that he lacked jurisdiction to provide the requested relief.

      In the instant civil action, Repotski alleges that he should be exempt from polygraph testing

as a condition of his treatment program, because he suffers from seizures and a “reflex disorder.”

(Compl. at 10.) 1 Since 2013, he has obtained notes from doctors recommending that he should

not be required to sit for a polygraph test because the stress of the test could trigger a seizure.

Repotski also suffers from anxiety, depression, and bipolar disorder, which he claims are

exacerbated by the polygraph testing. Copies of the doctor’s notes are attached to the Complaint.

Repotski also attached to his Complaint documentation reflecting that Commonwealth Clinical

Group, which is administering his court-ordered treatment, intends to schedule him for a

polygraph test following Judge O’Neill’s denial of his request for an exemption.

      Based on those allegations, Repotski brings claims pursuant to 42 U.S.C. § 1983 for various

constitutional violations and claims against the two probation and parole departments pursuant to

the Rehabilitation Act (RA). 2 (Compl. at 9.) Reposki challenges Judge O’Neill’s denial of his



1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.

2
 The Complaint also cites 18 U.S.C. § 241, but that criminal statute does not provide a basis for
civil liability. See Colon-Montanez v. Pennsylvania Healthcare Serv. Staffs, 530 F. App'x 115,
118 (3d Cir. 2013) (per curiam) (“[T]hese criminal statutes [18 U.S.C. §§ 241 and 242] provide
                                                   2
petition to be excused from polygraph testing and claims that the Judge violated his rights by

denying the petition without holding a hearing and by subjecting him to the polygraph test.

Repotski also alleges that all Defendants are liable under 20 Pa. Cons. Stat. § 5608.1 for failing

to honor a 2011 power of attorney held by mother, Cynthia Yoder, “[d]ue to not consulting with

her for the sake of [his] well being.” (Id. at 10.) Repotski seeks compensatory and punitive

damages, as well as an order exempting him from taking the polygraph test and enforcing the

power of attorney.

    II.     STANDARD OF REVIEW

    The Court will grant Repotski leave to proceed in forma pauperis because it appears that he

cannot afford to pre-pay the fees to commence this civil action. As Repotski is proceeding in

forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply, which require the Court to dismiss

the Complaint if it is frivolous or fails to state a claim. A complaint is frivolous if it “lacks an

arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). To survive dismissal, a complaint “must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory

statements[] do not suffice.” Id. Furthermore, “[i]f the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). As



no private right of action for use by a litigant such as Colon–Montanez.”). Accordingly, the
Court will dismiss any claims raised under that statute, and any other criminal statutes, as legally
baseless. See 28 U.S.C. § 1915(e)(2)(B)(i). Furthermore, to the extent Repotski takes issue with
his counsel’s performance, (Compl. at 11), the Court has rejected his and his mother’s claims in
prior lawsuits and does not read the Complaint to reassert those claims here. See Repotski v.
AMS Law PC, Civ. A. No. 17-3311 (E.D. Pa.); see also Yoder v. Office of the Dist. Att’y,
Montgomery Cty., Civ. A. No. 19-1274 (E.D. Pa.).
                                                    3
Repotski is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

   III.    DISCUSSION

   A. Section 1983 Claims

   Repotski has not stated a legal basis for a § 1983 claim against the Defendants. “To state a

claim under § 1983, a plaintiff must allege the violation of a right secured by the Constitution

and laws of the United States, and must show that the alleged deprivation was committed by a

person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

   The Montgomery County Probation and Parole Department and Chester County Adult

Probation and Parole Department and Pretrial Services are not “persons” for purposes of § 1983

and, as arms of the Commonwealth, are entitled to Eleventh Amendment immunity. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989) (states are entitled to Eleventh

Amendment immunity from claims under 42 U.S.C. § 1983 and are not “persons” for purposes

of that provision); see Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d

Cir. 2008) (“As an arm of the State, an individual judicial district and its probation and parole

department are entitled to Eleventh Amendment immunity.”). Any claims against Judge O’Neill

in his official capacity are essentially claims against the Commonwealth and, accordingly, fail

for the same reasons. See Will, 491 U.S. at 70-71. Furthermore, Judge O’Neill is entitled to

absolute immunity from civil rights claims in his individual capacity that are based on acts or

omissions taken in his judicial capacity while presiding over Repotski’s case, including his

imposition of Repotski’s sentence and his denial of Repotski’s motions. See Stump v. Sparkman,

435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per




                                                 4
curiam). In sum, as none of the Defendants are subject to suit under § 1983, the Court will

dismiss Repotski’s § 1983 claims as legally meritless.

   B. Rehabilitation Act Claims

   The Rehabilitation Act provides that “[n]o otherwise qualified individual with a disability . . .

shall, solely by reason of her or his disability, be excluded from the participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance . . . .” 29 U.S.C. § 794(a). “To state a claim under § 504 [of the

Rehabilitation Act], a plaintiff must demonstrate that: (1) she is a qualified individual with a

disability; (2) she was denied the benefits of a program or activity of a public entity which

receives federal funds; and (3) she was discriminated against based on her disability.” Calloway

v. Boro of Glassboro Dep't of Police, 89 F. Supp. 2d 543, 551 (D.N.J. 2000). “Under the

Rehabilitation Act, States waive their immunity when they accept federal funds.” Haybarger,

551 F.3d at 195. However, “[p]unitive damages are not available” under the RA. See A.W. v.

Jersey City Pub. Sch., 486 F.3d 791, 804 (3d Cir. 2007).

   Here, Repotski alleges that the probation and parole departments are discriminating against

him in the administration of his parole by failing to account for his documented disabilities.

However, he does not allege that those Defendants receive federal funds. Accordingly, the Court

will dismiss Repotski’s Rehabilitation Act claims and give him an opportunity to amend those

claims. However, the Court will dismiss Repotski’s request for punitive damages under the

Rehabilitation Act with prejudice.

   C. Power of Attorney

   Repotski alleges that the Defendants failed to honor a 2011 power of attorney held by his

mother by neglecting to “consult” with his mother concerning his “well being.” (Compl. at 10.)



                                                  5
He alleges that those actions violate 20 Pa. Cons. Stat. § 5608.1, which provides a basis for

“[c]ivil liability for pecuniary harm to the economic interests of the principal proximately caused

by [a] person’s refusal to comply with the instructions of the agent designated in the power of

attorney.” 20 Pa. Cons. Stat. § 5608.1. However, that statue took effect on July 2, 2014, and

does not apply retroactively to powers of attorney. See Estate of Kane, No. 2158 EDA 2016,

2017 WL 1437516, at *6 (Pa. Super. Ct. Apr. 24, 2017) (“[B]ecause the power of attorney at

issue was on its face signed, dated, and acknowledged on September 10, 2012, the 2014

amendments that Appellant relies on, which took effect on July 2, 2014, almost two years later,

are not relevant to our review.” (footnoted omitted)). Accordingly, the statute relied on by

Repotski is inapplicable to his power of attorney, so the Court will dismiss these claims.

   IV.     CONCLUSION

   For the foregoing reasons, the Court will dismiss Repotski’s claims with prejudice with the

exception of his Rehabilitation Act claims for injunctive relief and compensatory damages

against the Montgomery County Probation and Parole Department and the Chester County Adult

Probation and Parole Department and Pretrial Services, which will be dismissed without

prejudice to Repotski filing an amended complaint as to those claims. Amendment of the other

claims would be futile. The Motion to Dismiss is denied as moot because the Court dismissed

this case on screening pursuant to 28 U.S.C. § 1915. An Order follows.




                                                 6
